Name: 2006/424/EC: Council Decision of 27 March 2006 on the signing of the Agreement between the European Community and Romania on certain aspects of air services
 Type: Decision
 Subject Matter: Europe;  air and space transport;  European construction;  international affairs
 Date Published: 2006-06-22; 2006-10-25

 22.6.2006 EN Official Journal of the European Union L 169/25 COUNCIL DECISION of 27 March 2006 on the signing of the Agreement between the European Community and Romania on certain aspects of air services (2006/424/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with Article 300(2), first sentence of the first subparagraph, thereof, Having regard to the proposal from the Commission, Whereas: (1) The Council authorised the Commission on 5 June 2003 to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) The Commission has negotiated on behalf of the Community an agreement with Romania on certain aspects of air services, hereinafter referred to as the Agreement, in accordance with the mechanisms and directives in the Annex to the Council's decision authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (3) The Agreement should be signed, subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and Romania on certain aspects of air services is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Done at Brussels, 27 March 2006. For the Council The President H. GORBACH